DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 11/11/2021
Claims 1 – 20, 31 are cancelled.
Claims 21, 22, 27, 28,29, 32, 35, 36, 39, 40 are amended.
Claims 21 – 30, 32 - 40 are presented for examination.
Claims 21 – 30, 32 – 40 are found allowable.

Response to Arguments
The Applicant has amended the claims in order to overcome the prior art. The Applicant’s arguments have been considered and are persuasive. The rejections under 35 USC 103 are withdrawn.

End Response to Arguments

Allowable Subject Matter
Claims 21 – 30, 32 – 40 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance

None of these references taken either alone or in combination with the prior art of record disclose “… dynamically extracting from a VM manager, by the upgrade simulator, a system inventory that includes a hardware configuration of the production system, a software configuration of the production system, a customized configuration of the production system, and user data of the production system…” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the Applicant’s invention defines over the prior art or record.

The closest prior art
Ha_2015 (US 2015/0121357 A1) teaches a method and apparatus for upgrading operating system of electrical device that includes an upgrade manager and performs upgrades without deleting user data and tracking user data. This reference; however, does not teach the upgrade manger executing on a server separate from the production system as claimed.

Kaur_2011 (US 2011/0209124 A1) teaches automated top down process to minimize test configurations for multi-feature products by conducting interoperability testing using an interoperability matrix for a plurality of features of a product and then converting a validation set into a test plan for the product where the test plan minimizes the test configuration; however, Kaur_2011 does not teach an upgrade manager, for that the features include a system inventory that includes a hardware configuration of the production system, a software configuration of the production system, a customized configuration of the production system, and user data of the production system as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN S COOK/Primary Examiner, Art Unit 2127